DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 state “a bionic structure” however this term is not defined in the specification and it is not clear what the bounds of this term are since it’s not clear how it applies to an inhaler. The specification does state that bionic structures are similar to microfibrils for25 example and that bionic structures have a particularly large surface area, however, it is still not clear what constitutes a bionic structure because the “definition” does not make clear exactly what structures are or are not considered “bionic structure” and merely states that the structures can be related to the structure of plane cells up to whole organisms. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-5, 10-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150351456 (Johnson hereinafter) in view of US20160353802 (Malgat hereinafter).
Regarding claims 1 and 19, Johnson teaches an evaporator unit for an inhaler (Fig. 2 and 11), comprising: a heating element (26) that is configured to heat air (27); and an evaporator (32) which comprises a capillary structure configured to be wetted by liquid supplied via capillary action and is air permeable ([0034]-[0035]), wherein the capillary structure is arranged in the airflow downstream of the heating element, such that the airflow, after being heated by the heating element evaporates the liquid to produce evaporated liquid, and wherein the evaporated liquid is taken up by the airflow flowing through the evaporator unit ([0034]-[0035]).
Johnson does not expressly teach that the capillary structure is electrically conductive and the electrical resistance inherent in the capillary structure is used to convert electrical energy into thermal energy. 
Malgat teaches an evaporator (cartridge) that is used in an aerosol-generating system (abstract). Malgat teaches that the evaporator (Fig. 6) comprises capillary material (50) wherein the capillary material has a heater element (54) ([0092]) making the capillary structure electrically conductive and the electrical resistance inherent in the capillary structure is used to convert electrical energy into thermal energy so that the capillary surface structure is heated ([0092]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the evaporator of Johnson for the evaporator of Malgat with a reasonable expectation of success and predictable results. 
is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 2, Johnson teaches that the liquid is a liquid component mixture ([0035]) and the heating element is configured to heat the airflow flowing through the evaporator unit to a temperature above a boiling point of the liquid component mixture ([0033]). 
Regarding claim 3, Johnson discloses one electrical unit (24) for the inhaler. 
Regarding claim 4, the combined teaching of Johnson and Malgat teaches that the capillary structure comprises at least one capillary structure structural element, wherein each capillary structure structural element is woven (Malgat, [0086], [0087] and [0092]). 
Regarding claim 5, Johnson teaches that the heating element comprises nichrome wire in a mesh design ([0032]), which has the form and geometry of a bionic structure.  
Regarding claim 10, Johnson teaches a mixing zone provided downstream of the evaporator (right most part of the inhaler), wherein a primary airflow C is mixed with a secondary airflow B in the mixing zone, wherein the primary airflow B is enriched with evaporated liquid (Fig. 6). 

Regarding claims 12-16, Johnson teaches that the heating element and the evaporator are arranged in an air-permeable primary air channel (airflow C), while a secondary air channel (airflow B) in which air sucked into the evaporator unit flows whilst bypassing the heating element and evaporator (Fig. 6). Johnson teaches that the secondary air channel outlet is downstream of the heating element and the evaporator. Johnson also teaches that the primary air channel is arranged inside the secondary air channel (Fig. 6). 
Regarding claim 18, Johnson teaches a cartridge comprising an evaporator unit (see claim 1) and a liquid store (332 in Fig. 11).  

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Malgat as applied to claim 1 above, and further in view of EP2764783 (Hodapp hereinafter).
	Regarding claim 6-9, the combined teaching of Johnson and Malgat does not expressly teach a connector between the capillary structure and the liquid store.
	Hodapp teaches an inhaler which traches a capillary structure (6) configured to be connected to a liquid store (5) by a connector (5a), wherein the connector is comprised of an electrically insulating material and are configured to feed liquid from the liquid store to the capillary structure via capillary action ([0004]). Hodapp teaches an embodiment wherein the liquid store is arranged annularly around the evaporator (Fig. 4). It would have been obvious for .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Malgat as applied to claim 1 above, and further in view of US 20150359263 (Bellinger hereinafter)
	Regarding claim 17, the combined teachings of Johnson and Malgat does not expressly teach a temperature sensor.
Bellinger teaches an inhaler which uses a temperature sensor to monitor fluid temperature in the controller ([0035]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have used a temperature sensor to monitor the fluid temperature in the combined teachings of Johnson and Malgat to more efficiently regulate the temperature of the fluid in the combined teachings of Johnson and Malgat with a reasonable expectation of success and predictable results. 

Response to Arguments
Applicant’s arguments, with respect to the argument that active heating of the capillary structure itself, in addition to the heating element 26 is not disclosed in Johnson, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combined teaching of Johnson and Malgat.

The Applicant argues that “bionic structure” is defined in the specification at page 6, lines 23-28 and also offers the definition of the German entry of “Strukturbionik” on Wikipedia regarding the term “bionic structure.” The Examiner respectfully disagrees. Firstly, Wikipedia is not a credible source from which to get a definition. Secondly, the specification does state that heating structures of the heating element follow bionic structures, similar to microfibrils for example and have a particularly large surface area, however, it is still not clear what constitutes a bionic structure because the “definition” does not make clear exactly what structures are or are not considered “bionic structure” and merely states that the structures can be related to the structure of plane cells up to whole organisms. For purposes of examination, it is interpreted that a bionic structure is a structure having a large surface area.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YANA B. KRINKER
Examiner




/YANA B KRINKER/Examiner, Art Unit 1747                  


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747